           Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

SAFINA MUNEER, a U.S. Citizen,

9943 Via San Marco Loop                       Case No. 1:20-cv-01929
Fort Myers, FL 33905

TAHIR ULLAH, her husband,

Khari Qilla Mera Musazai
Peshawar, Pakistan

MALIK HAMID MUNEER, a U.S. Citizen

9943 Via San Marco Loop
Fort Myers, FL 33905

HUMAIRA MUNEER, his wife

Qilla Stop Mera Musazai
Peshawar, Pakistan

     Plaintiffs,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 2 of 11




       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

U.S. EMBASSY, Islamabad, Pakistan,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

CHAD WOLF, Acting Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

KENNETH CUCCINELLI, Director of the
United States Citizenship and Immigration
Services,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;
PAUL W. JONES, Chargé d’Affaires a.i. of the
United States at the U.S. Embassy, Islamabad,
Pakistan,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522
         Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 3 of 11




   Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
  REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATIONS

       COME NOW Plaintiffs, Safina Muneer, her husband Tahir Ullah, Malik Hamid Muneer,

and his wife Humaira Muneer, to respectfully request that this Honorable Court issue a writ of

mandamus compelling Defendants to adjudicate Mr. Ullah and Ms. Muneer’s long-delayed

spouse visa applications.

                                            PARTIES


           1. Plaintiff Safina Muneer is a citizen of the United States.          She was born in

       Peshawar, Pakistan, but subsequently became a United States citizen through her parents.

           2. Plaintiff Tahir Ullah is a citizen of Pakistan, currently residing in Pakistan.

           3. Plaintiff Malik Hamid Muneer is a citizen of the United States. He was born in

       Peshawar, Pakistan, but subsequently became a United States citizen through his parents.

           4. Plaintiff Humaira Muneer is a citizen of Pakistan, currently residing in Pakistan.

           5. Defendant Department of Homeland Security (hereinafter sometimes referred to

       as “the DHS”) is the agency of the United States that is responsible for implementing the

       petition for alien relative provisions of the law and assisting the DOS with background

       and security checks.

           6. Defendant United States Citizenship and Immigration Services (hereinafter

       sometimes referred to as “the USCIS”) is the component of the DHS that is responsible

       for processing petitions filed on behalf of alien relatives seeking to file spouse visa

       applications.

           7. Defendant Department of State (hereinafter sometimes referred to as “the DOS”)
 Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 4 of 11




is the agency of the United States that is responsible for communicating with the DHS

and managing Defendant Embassy of the United States in Islamabad, Pakistan, and which

is responsible for implementing the immigrant visa provisions of the law.

   8. Defendant Embassy of the United States in Islamabad, Pakistan (hereinafter

sometimes referred to as “the Islamabad Embassy”) is a component of the DOS that is

responsible for processing immigrant visa applications and implementing the immigrant

and non-immigrant visa provisions of the law.

   9. Defendant Chad Wolf, the Acting Secretary of the DHS, is the highest ranking

official within the DHS.     McAleenan, by and through his agency for the DHS, is

responsible for the implementation of the Immigration and Nationality Act (hereinafter

sometimes referred to as “the INA”), and for ensuring compliance with applicable federal

law, including the Administrative Procedures Act (hereinafter sometimes referred to as

“the APA”). McAleenan is sued in his official capacity as an agent of the government of

the United States.

   10. Defendant Kenneth Cuccinelli, Director of the USCIS, is the highest ranking

official within the USCIS. Cuccinelli is responsible for the implantation of the INA and

for ensuring compliance with all applicable federal laws, including the APA. Cuccinelli

is sued in his official capacity as an agent of the government of the United States.

   11. Defendant Michael Pompeo, the U.S. Secretary of State, is the highest ranking

official within the DOS. Pompeo is responsible for the implementation of the INA and

for ensuring compliance with applicable federal laws, including the APA. Pompeo is

sued in his official capacity as an agent of the government of the United States.

   12. Defendant Paul W. Jones is the Chargé d’Affaires a.i of the United States

Embassy in Islamabad, Pakistan. Jones is being sued in his official capacity as an agent
 Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 5 of 11




of the government of the United States.

                             JURISDICTION AND VENUE

   13. This Honorable Court has federal question jurisdiction over this cause pursuant to

28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA,

8 U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the

Mandamus Act, 28 USC § 1361.

   14. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official

capacity or under color of legal authority; (2) no real property is involved in this action,

and; (3) the Defendants all maintain offices within this district.

   15. This Honorable Court is competent to adjudicate this case, notwithstanding the

doctrine of consular non-reviewability, see United States ex rel. Knauff v. Shaughnessy,

338 U.S. 537 (1950), because Defendants have not made any decision in regard to Tahir

Ullah’s and Humaira Muneer’s visa applications.


                 FACTS COMMON TO ALL CLAIMS FOR RELIEF


   16. Safina Muneer is the spouse of Tahir Ullah and is the spouse visa petitioner for

Tahir Ullah’s immigrant visa application.

   17. Malik Hamid Muneer is the spouse of Humaira Muneer and is the spouse visa

petitioner for Humaira Muneer’s immigrant visa application.

   18. Under federal immigration law, USCIS is authorized to approve a spouse visa

application filed by a U.S. citizen and to issue an immigrant visa to allow the spouse to

enter the U.S.

   19. Tahir Ullah and Humaira Muneer are both Pakistani citizens, who currently live
     Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 6 of 11




   in Pakistan. Pakistan is a predominantly Muslim country.

       20. Safina Muneer and Malik Hamid Muneer filed visa petitions for their respective

   spouses with the USCIS on April 29, 2016, more than three and a half years ago.

21. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees.

       22. USCIS purportedly approved Plaintiffs’ I-130 spouse visa petitions on December

   1, 2016.

       23. The cases should have then been sent to the National Visa Center (NVC), a part of

   the U.S. Department of State for visa processing. Upon information and belief, the NVC

   completed its processing of the cases and sent them to the U.S. embassy in Islamabad,

   Pakistan for interviews.

       24. The State Department conducted Plaintiff Tahir Ullah and Plaintiff Humaira

   Muneer’s visa interviews on or about January 23, 2018. Since that time, the agency has

   refused to issue decisions on these cases.          Both cases are listed as undergoing

   “administrative processing.”

       25. Plaintiffs have made repeated attempts to obtain a decision in this matter without

   involving this honorable Court. Plaintiffs have contacted the Embassy multiple times.

   This has led nowhere.

       26. Plaintiffs filed a prior case in this District, 1:19-cv-01072, on April 17, 2019

   against the same Defendants. The Defendants filed a motion to dismiss, arguing that the

   Plaintiffs had not waited long enough to file their mandamus suit. The Court agreed and

   dismissed the case on August 27, 2019. Plaintiffs filed a second case, Case number 1:19-

   cv-03401, this case was also dismissed. Despite these lawsuits, Plaintiffs continue to

   wait.

       27. Plaintiffs have now been waiting over four years for their spouses to get their
     Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 7 of 11




    visas. This delay is unreasonable.

                          FIRST CLAIM FOR RELIEF
          (Agency Action Unlawfully Withheld and Unreasonably Delayed)

For their first claim for relief against all Defendants, Plaintiffs allege and state as follows:

        28. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

    though fully set out herein.

        29. The APA requires that “[w]ith due regard for the convenience and necessity of the

    parties or their representatives and within a reasonable time, each agency shall proceed to

    conclude a matter presented to it.” 5 U.S.C. § 555(b). Section 555(b) creates a non-

    discretionary duty to conclude agency matters. Litton Microwave Cooking Prods. v.

    NLRB, 949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient basis for

    mandamus relief.

        30. The APA permits this Honorable Court to “compel agency action unlawfully

    withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

        31. The Defendants have refused to adjudicate Plaintiffs’ applications and to issue the

    requested visa applications.

        32. The DOS regularly works with the DHS when carrying out background and

    security investigations that are delayed by administrative processing.

        33. The DHS has a policy, known as the “Controlled Application Review and

    Resolution Program” (hereinafter sometimes referred to as “the CARRP”) that

    intentionally delays the applications of applicants such as Humaira Muneer and Tahir

    Ullah due to security concerns.

        34. On information and belief, Plaintiffs allege that the Defendants are intentionally

    delaying a response to the DOS in regard to Humaira Muneer and Tahir Ullah’s visa
 Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 8 of 11




applications pursuant to the CARRP program. Plaintiffs allege that this delay is due to

Humaira Muneer and Tahir Ullah being from a predominantly Muslim country.

   35. Upon information and belief, Plaintiffs allege that the USCIS and the DOS are

and have been complicit in the delay in processing Humaira Muneer and Tahir Ullah’s

visa applications.

   36. Since 2008, the Defendants have used CARRP—an internal policy that has

neither been approved by Congress nor subjected to public notice and comment—to

investigate and adjudicate applications deemed to present potential “national security

concerns.” CARRP prohibits USCIS field officers from approving an application with a

potential “national security concern,” instead directing officers to deny the application or

delay adjudication—often indefinitely—in violation of the INA.

   37. CARRP’s definition of “national security concern” is far more expansive than the

security-related ineligibility criteria for immigration applications set forth by Congress in

the INA. Rather, CARRP identifies “national security concerns” based on deeply-flawed

and expansive government watchlists, and other vague and overbroad criteria that bear

little, if any, relation to the security-related statutory ineligibility criteria. The CARRP

definition casts a net so wide that it brands innocent, law-abiding residents, like

Plaintiffs—none of whom pose a security threat—as “national security concerns” on

account of innocuous activity and associations, and characteristics such as national

origin.

   38. Although the total number of people subject to CARRP is not known, USCIS data

reveals that between FY2008 and FY2012, more than 19,000 people from twenty-one

Muslim-majority countries or regions were subjected to CARRP.

   39. Plaintiffs allege that Humaira Muneer’s and Tahir Ullah’s applications have been
     Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 9 of 11




   in administrative processing beyond a reasonable time period for completing

   administrative processing of their visa applications.

       40. The combined delay and failure to act on Humaira Muneer and Tahir Ullah’s

   immigrant visa applications is attributable to the failure of Defendants to adhere to their

   legal duty to avoid unreasonable delays under the INA and the applicable rules and

   regulations.

       41. There are no alternative adequate or reasonable forms of relief available to

   Plaintiffs.

       42. Plaintiffs have exhausted all administrative remedies available to them in pursuit

   of a resolution of this matter, including repeatedly requesting the processing of their

   cases.

                           SECOND CLAIM FOR RELIEF
                       (Violation of Right to Due Process of Law)

For their second claim for relief against all Defendants, Plaintiffs allege and state as follows:

       43. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

   though fully set out herein.

       44. The right to fundamental fairness in administrative adjudication is protected by

   the Due Process Clause of the Fifth Amendment to the United States Constitution.

   Plaintiffs may seek redress in this Court for Defendants’ combined failures to provide a

   reasonable and just framework of adjudication in accordance with applicable law.

       45. The combined delay and failure to act by Defendants has violated the due process

   rights of Plaintiffs.

       46. The combined delay and failure to act by Defendants has irrevocably harmed

   Plaintiffs by causing a loss of consortium between them, among other ways.
        Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 10 of 11




                                      REQUEST FOR RELIEF

       WHEREFORE, Safina Muneer, Tahir Ullah, Malik Hamid Muneer, and Humaira Muneer

request the following relief:

           1. That this Honorable Court assume jurisdiction over this action;

           2. Enter a judgment declaring that (a) CARRP violates the INA and its

       implementing regulations; Article 1, Section 8, Clause 4 of the United States

       Constitution; the Fifth Amendment to the United States Constitution; and the APA; and

       (b) Defendants violated the APA by adopting CARRP without promulgating a rule and

       following the process for notice and comment by the public;

           3. Enjoin Defendants, their subordinates, agents, employees, and all others acting in

       concert with them from applying CARRP to the processing and adjudication of Plaintiffs’

       immigration benefit applications;

           4. Order Defendants to rescind CARRP because they failed to follow the process for

       notice and comment by the public;

           5. That this Honorable Court issue a writ of mandamus compelling Defendants to

       promptly complete all administrative processing within sixty days;

           6. That this Honorable Court take jurisdiction of this matter and adjudicate Tahir

       Ullah’s and Humaira Muneer’s immigrant visa pursuant to this Court’s declaratory

       judgment authority;

           7.   That this Honorable Court issue a writ of mandamus compelling Defendants to

       issue an immigrant visa to Tahir Ullah and Humaira Muneer;

           8. That this Honorable Court issue a writ of mandamus compelling Defendants to

       explain to Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action

       they may take to accelerate processing of the visa applications;
 Case 1:20-cv-01929-RBW Document 1 Filed 07/17/20 Page 11 of 11




   9. Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

   10. Such other and further relief as this Honorable Court may deem just and proper.


                                                     RESPECTFULLY SUBMITTED
                                                           this 8th day of July, 2020


                                                             /s/ James O. Hacking, III
                                                                  James O. Hacking, III
                                                                        MO Bar # 46728
                                                            Hacking Law Practice, LLC
                                                     10900 Manchester Road, Suite 203
                                                                   St. Louis, MO 63122
                                                                       (O) 314.961.8200
                                                                       (F) 314.961.8201
                                                      (E) jim@hackinglawpractice.com

                                                   ATTORNEYS FOR PLAINTIFFS
